March 14, 1924. The opinion of the Court was delivered by
This is a proceeding in mandamus to require the county board of commissioners for Lexington County to take proceedings in condemnation to fix the amount due to the petitioner for certain lands of the petitioner located in the town of Cayce, in said county, taken by it for a public highway running through said town. The petition alleged that no notice had been served upon the petitioner, and that said land had been taken without the knowledge or consent of the petitioner. The respondent denied that the petitioner was the owner of said land, and denied its liability for the compensation. Upon the hearing of the motion, the following order was passed:
"The petitioner, Julia S. Farr, presented her petition in this court, alleging substantially that she was the owner of the lot of land described therein; that the county commissioners for said county had caused to be constructed across said lot of land a highway without the knowledge or consent of the petitioner; that the same was being used as a part of the highway system of said county; that the said commissioners had not condemned the land so appropriated, and upon her request had failed to condemn it or to pay her for the taking; and praying that a writ of mandamus do issue out of this court requiring the respondents to assess the damages to which she is entitled for the taking.
"A rule was issued by Judge Dennis, requiring the respondents to show cause why the writ should not issue. The matter came up for hearing before me at Edgefield, on July 5th, by agreement between the parties. *Page 295 
"The respondents by way of return and answer to the petition, deny the petitioner is the owner of the land in question; allege that in 1921, they made a contract with one Teague to build a highway from the town of New Brookland to a point near the Calhoun County line, under the direction and supervision of the State Highway Commission and in the building of said highway, they are advised, the said highway was built across the lot of land described in the petition which lot is situated in the town of Cayce, in said county, and in so locating the said road a strip of land 350 feet long and 36 feet wide was used by the contractor; that the said contract provides that the work should not be commenced until the right of way had been obtained; that the right of way for the road had been obtained over a certain street in the town of Cayce, but the contractor did not so locate the road, but over the lot of land in question; that they did not notify the petitioner, nor condemn the same; that the petitioner has demanded compensation, but they have not paid her, nor taken any steps to condemn; that they are advised that the strip of land lies in the incorporate limits of the town of Cayce, over which territory they have no jurisdiction, and if the petitioner is entitled to compensation either the town of Cayce or the State Highway Commission is liable therefor.
"It is admitted for the purposes of this motion that the petitioner is the owner of the land in question, and that the same is situate within the corporate limits of the town of Cayce. The jurisdiction of county commissioners does not extend to territory within the corporate limits of incorporated towns, but the towns themselves have jurisdiction over the streets and ways therein, except that the State Highway Commission is authorized by Acts 1920, p. 1075, to construct highways over streets in towns of less than 1,000 inhabitants, which by the Acts of 1922, p. 962, has been extended to towns of 2,500 or less. It was admitted at the hearing that the town of Cayce had less than 1,000 inhabitants. *Page 296 
So if the county commissioners, by their agents, entered upon lands within the corporate limits of the town, and appropriated private property for the use of a highway, they were acting without authority, and are trespassers.
"It is ordered that the motion be refused.
"Within 10 days of receiving notice of the filing of said order, the attorneys for the petitioner served notice of their intention to appeal to the Supreme Court from the said order, and thereafter served the following exceptions."
The respective rights of the town of Cayce and the county board of commissioners for Lexington county are not involved in this proceeding. The land taken was not in the streets of the town. For the purposes of this proceeding the land taken was appropriated for the use of a public road of Lexington County. The Act of 1920 referred to provides for condemnation under section 1933 of the Code of 1912. That Section provides for condemnation before the "taking," and, if the agents of the county entered and took the land of the petitioner without taking any steps to condemn, they are trespassers. Section 1933 does not provide any remedy for the land owner whose land is taken without notice or consent, and the petitioner has an adequate remedy by an action at law.
In Cureton v. Railway Co., 59 S.C. 377; 37 S.E. 914, we find;
"As the statute does not provide a mode by which the owner of the land can have the amount of his compensation determined, when he neither consents to nor permits the entry by the corporation, the Court of Common Pleas has jurisdiction, also, to determine the amount of compensation to which the owner is entitled in such cases."
The order, in so far as it refuses mandamus, is affirmed. This opinion does not indicate or intimate as to the party or parties against whom the action shall be brought.
MR. JUSTICE WATTS concurs.
MR. JUSTICE MARION concurs in result. *Page 297 
MR. CHIEF JUSTICE GARY did not participate.